DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities:  
Claim 1: “which laminated” (line 10) should be --laminated--.
Claim 2: “received date” (line 3) should be --received data--.
Claim 4: “received date” (line 4) should be --received data--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: 
"the rotationally driven photosensitive member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
“said light emitting device” (line 5) lacks proper antecedent basis and should be --wherein each of said light emitting devices-- or the like.
“the rotational direction” (line 8) lacks proper antecedent basis.
“the rotation axis direction” (line 9) lacks proper antecedent basis.
“said first substrate” (lines 10 and 24) lacks proper antecedent basis and should be --said first substrates--.
“the opposite side” (line 13) lacks proper antecedent basis.
“the intersecting direction” (line 18) lacks proper antecedent basis.
“said driving portion” (line 23) lacks proper antecedent basis.
“the image data” (line 25) lacks proper antecedent basis.
“the resolution” (line 25) lacks proper antecedent basis.
Claim 2:
“the second resolution” (line 2) lacks proper antecedent basis.
“received date” (line 3) should be --received data--.
Claim 3: “said driving portion” (line 5) lacks proper antecedent basis.
Claim 4: 
“the second resolution” (line 4) lacks proper antecedent basis.
“received date” (line 4) should be --received data--.
Claim 7:
“said electrostatic latent image” (line 4) lacks proper antecedent basis.
“the toner image” (line 6) lacks proper antecedent basis.
“the recording sheet” (line 7) lacks proper antecedent basis.
Claims 5 and 6 are rejected based on their dependency to claims 4 and 1, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida (US 2019/0377279) fails to teach or suggest “wherein said driving portion includes converting portion provided on said first substrate together with said light emitting region and configured to convert received image data into the image data corresponding to the resolution”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852